Citation Nr: 1704753	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  14-04 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for diabetes mellitus, type II.  

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  

7.  Entitlement to service connection for Meniere's disease.  

8.  Entitlement to service connection for obstructive sleep apnea.

REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1970.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and a June 2014 rating decision issued by the RO in St. Petersburg, Florida.  
 
In his January 2014 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge on the issues of entitlement to service connection for PTSD, bilateral hearing loss, and tinnitus.  In an April 2016 statement from the Veteran's representative, the Veteran informed the Board that he was withdrawing his hearing request.  Given the favorable nature of the Board's decision herein, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).

The Board notes that the claims of entitlement to service connection for diabetes mellitus, type II, peripheral neuropathy of the bilateral upper and bilateral lower extremities, Meniere's disease, and obstructive sleep apnea, have been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.

In addition, the Board observes that a January 2017 rating decision denied the Veteran's claim for entitlement to service connection for chronic kidney disease.  A notice of disagreement has not been received; therefore this issue is not before the Board.   

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in an April 2016 VA Form 21-8940, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for diabetes mellitus, type II, peripheral neuropathy of the bilateral upper and bilateral lower extremities, Meniere's disease, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a statement submitted in February 2017, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, requested withdrawal of his claims of entitlement to service connection for bilateral hearing loss and tinnitus.

2.  The most probative evidence of record establishes that the Veteran has a diagnosis of PTSD and that the diagnosis is related to an in-service stressor.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In a February 2017 statement, the Veteran, through his representative, requested the withdrawal of his appeals for entitlement to service connection for bilateral hearing loss and tinnitus in lieu of proceeding on his PTSD claim only.  The Veteran's PTSD claim is granted herein, and pursuant to the Veteran's request, the hearing loss and tinnitus claims are considered withdrawn. 

The Board finds that the Veteran's statement indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.

II.  PTSD

In April 2011, the Veteran submitted a claim for entitlement to service connection for PTSD.  The RO denied service connection in an August 2011 rating decision, and the Veteran appealed that decision.

PTSD is a mental disorder that develops as a result of traumatic experience.  It is possible for service connection to be established for PTSD that becomes manifest after separation from service.  Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran's service records reflect that he served in Vietnam, with duties as a bulk fuel man and general warehouse clerk and participation in operations against insurgent forces.  The Veteran received the Vietnam Campaign Medal and Vietnam Service Medal with one star.  See Military Personnel Records; DD Form 214.  He described witnessing the deaths of friends and seeing vehicles hit by land mines during combat.  The Veteran's claimed stressors are related to his combat experience.  With no clear and convincing evidence contrary to the Veteran's lay assertions, this testimony alone establishes the occurrence of the claimed in-service stressor.

The medical evidence of record includes VA Medical Center (VAMC) treatment records which show that the Veteran has been receiving treatment for PTSD since January 2011.  However, the Veteran reported that he experienced symptoms of PTSD for over thirty years, but sought treatment only when the symptoms increased in severity after his retirement in 2000.  

In June 2011, the Veteran reported for a VA PTSD examination.  The examiner found that the Veteran met the stressor criterion for PTSD based on his combat experience in Vietnam.  The examiner also concluded that the Veteran met all the criteria for a diagnosis of PTSD except for avoidance and numbing symptoms because the "Veteran was looking forward to shar[ing] pictures of traumatic experiences" with the examiner.  Thus, the examiner diagnosed the Veteran with alcohol abuse in reported partial remission instead of PTSD.  The examiner explained that he found absent or minimal symptoms toward a PTSD diagnosis, noting that the Veteran did not meet the avoidance criterion and did not demonstrate functional impairment based on a mental disorder other than alcohol related.  However, the examiner did not address the Veteran's VAMC psychiatric treatment records or the PTSD diagnosis contained therein.  

In March 2016, the Veteran was evaluated by a private psychologist, Dr. J. C., who diagnosed the Veteran with PTSD and opined that the PTSD is at least as likely as not related to military service.  Dr. J. C. reviewed the entirety of the claims file, evaluated the Veteran via teleconference, conducted diagnostic testing, and provided a detailed report explaining his conclusions.  Notably, Dr. J. C. addressed the June 2011 VA examiner's findings and concluded that a misunderstanding by the examiner regarding whether the Veteran met the avoidance criterion prevented an appropriate diagnosis at that time.       

The Board affords minimal probative weight to the June 2011 VA examination, as it does not provide an adequate rationale for the conclusion reached or reflect substantive consideration of relevant medical records.  The opinion is also inconsistent, as the examiner found that the Veteran met all the criteria for a PSTD diagnosis except one, but stated later in the examination report that there were absent or minimal symptoms toward a PTSD diagnosis.  The opinion of Dr. J. C., on the other hand, is highly probative, as it is detailed and thorough and addresses considerations relevant to a diagnosis of PTSD.  Dr. J. C.'s March 2016 opinion thus constitutes sufficient medical evidence diagnosing the Veteran with PTSD and linking the Veteran's current PTSD symptoms to service.  In addition, the Veteran's exposure to an in-service stressor is conceded, as discussed above.  For these reasons, the Board finds that the evidence is at least in equipoise, and service connection for PTSD is warranted.  

III.  Duties to Notify and Assist

The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

The claim for entitlement to service connection for bilateral hearing loss is dismissed.

The claim for entitlement to service connection for tinnitus is dismissed.

Entitlement to service connection for PTSD is granted.


REMAND

The Board notes that a June 2016 rating decision denied the Veteran's claims for service connection for diabetes mellitus, type II, peripheral neuropathy of the bilateral upper and bilateral lower extremities, Meniere's disease, and obstructive sleep apnea.  In July 2016, the Veteran submitted a notice of disagreement as to these issues. 

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2016).

Thus, remand for issuance of a statement of the case on these issues is necessary.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, on the issues of entitlement to service connection for diabetes mellitus, type II, peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, Meniere's disease, and obstructive sleep apnea, must be issued, and the Veteran should be advised of the time period in which to perfect his appeal. 

Only if the Veteran's appeal as to these issues is perfected within the applicable time period should the issues be returned to the Board for appellate review.

The RO/AMC should not return the claims file to the Board until after either (1) the Veteran perfects his appeal as to his claims for entitlement to service connection, or (2) the time period for doing so expires, whichever occurs first.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


